DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Preliminary Amendment filed on 02/25/2020.
Status of the Claims:
Claim(s) 1-10 has/have been amended.
Claim(s) 11-20 has/have been newly added.
Claim(s) 1-20 is/are pending in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


“a two-dimensional region”
“a region smaller than the two-dimensional region”
“a plurality of measurement regions”
“a predetermined measurement region”  
It is unclear in the limitation  “the hardware processor corrects the flicker amount of each of the plurality of measurement regions calculated by the hardware processor using a correction coefficient defined by the flicker amount calculated by the hardware processor and a flicker amount of the predetermined measurement region calculated based on a photometric quantity of the predetermined measurement region obtained by performing photometry in the predetermined measurement region at the first sampling frequency by the photometer” which flicker amount is being referred to by “the flicker amount calculated by the hardware processor” (e.g. the flicker amount could be a flicker amount of one of the plurality of regions, the flicker amount of the measurement region, a new as yet unclaimed flicker amount or possibly some combination thereof). 
It is unclear if “a two-dimensional region” and “a region smaller than the two-dimensional region” are part or one of “a plurality of measurement regions” and “a predetermined measurement region”.
Dependent claims 2-9 and 11-20 do not cure the deficiencies identified in independent claims 1 and 10 as indicated above and are also considered indefinite.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

But JP 2006-091149 fails to teach “a photometer that has a first function of performing photometry … at a first sampling frequency and a second function of performing photometry … at a second sampling frequency higher than the first sampling frequency;
the hardware processor corrects the flicker amount of each of the plurality of measurement regions calculated by the hardware processor using a correction coefficient defined by the flicker amount calculated by the hardware processor and a flicker amount of the predetermined measurement region calculated based on a photometric quantity of the predetermined measurement region obtained by performing photometry in the predetermined measurement region at the first sampling frequency by the photometer”.
WO 2017/038675 cited in the IDS teaches discloses an invention relating to a "color measurement device" for measuring characteristics related to the color of a screen of a liquid crystal display, "comprising a two-dimensional area color measurement sensor (7) that captures an image of light source colors of an entire screen of a liquid crystal display, and outputs Y signals (brightness signals) indicating the brightness of each pixel in the captured image of the two-dimensional area, and a spot area color measurement sensor (8) that measures Y signals (brightness signals) indicating the brightness of a spot area (e.g., one point on the entire screen of the liquid crystal display), with the measurement 
But WO 2017/038675 fails to teach “the hardware processor corrects the flicker amount of each of the plurality of measurement regions calculated by the hardware processor using a correction coefficient defined by the flicker amount calculated by the hardware processor and a flicker amount of the predetermined measurement region calculated based on a photometric quantity of the predetermined measurement region obtained by performing photometry in the predetermined measurement region at the first sampling frequency by the photometer”.
US 2017/0366731 teaches dividing the frame into plural blocks and each captured frame changes frame rate so that comparing the brightness on two frames with different frame rates will cover AC frequencies on the flicker detection unit.
But US 2017/0366731 fails to teach “the hardware processor corrects the flicker amount of each of the plurality of measurement regions calculated by the hardware processor using a correction coefficient defined by the flicker amount calculated by the hardware processor and a flicker amount of the predetermined measurement region calculated based on a photometric quantity of the predetermined measurement region obtained by performing photometry in the predetermined measurement region at the first sampling frequency by the photometer”.

Regarding independent claims 1 and 10, the prior art cited alone or in combination fails to provide the motivation to teach the claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that makes them allowable over the prior art of record.  The claims would be allowable if rewritten or amended to 

Regarding claim(s) 2-9 and 11-20, claim(s) depend from claims 1 and 10 and would be allowable for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                                                   


/Timothy J Henn/               Acting Supervisory Patent Examiner of Art Unit 2698